215 F.3d 1064 (9th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.GRACE A. ANGLIN, Defendant-Appellant.
No. 99-10386
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted February 17, 2000 San Francisco, CaliforniaFiled June 7, 2000

Stephen P. Pingree, Honolulu, Hawaii, for defendant appellant.
Leslie F. Osborne, Assistant United States Attorney, Honolulu, Hawaii, for plaintiff-appellee.
Appeal from the United States District Court for the District of Hawaii Susan Oki Mollway, District Judge, Presiding.  D.C. No. CR-97-00517-SOM
Before: SNEED, SCHROEDER, and TASHIMA, Circuit Judges.
SNEED, Circuit Judge:


1
Grace A. Anglin pleaded guilty to a single count of  conspiracy to impede the United States in the ascertainment and  collection of taxes.  18 U.S.C. S 371; 26 U.S.C. S 7202.  She now  claims in this appeal that the district judge misapplied the  United States Sentencing Guidelines ("U.S.S.G.").  In particular,  she disputes a vulnerable victim enhancement, see U.S.S.G. S  3A1.1, and the district court's refusal to depart downward on the  basis of ill-health,1 see U.S.S.G. SS 5H1.1 and 5H1.4. Alternatively, she contends that the record is well-enough  developed for this court to determine on direct appeal that she  received ineffective assistance of counsel.  See generally United  States v. Andrews, 75 F.3d 552, 557 (9th Cir.), cert. denied, 517 U.S. 1239 (1996) (noting the hesitancy of this court to consider  ineffective assistance claims on direct appeal).  We have jurisdiction pursuant to 28 U.S.C. S 1291.


2
Because we conclude, first, that Anglin has "knowingly and  voluntarily" waived her right to raise these issues in this  forum, and, second, that the government did not violate her plea  agreement, we dismiss her appeal2.

BACKGROUND

3
In 1998, a grand jury for the District of Hawaii indicted  Anglin and members of her family on several counts of conspiracy  to impede the United States in the ascertainment and collection  of taxes.  18 U.S.C. S 371; 26 U.S.C. S 7202.  The charges  stemmed from their participation in the family's business,  Aukaina, Inc. ("Aukaina"), on the island of Molokai.  After  pleading guilty to a single count, Anglin was sentenced to (1) a  prison term of 12 months and one day, and (2) three years of  supervised release to commence following her expected discharge  in mid-June 2000.


4
Anglin's numerous admissions in the plea agreement and  during the district court proceedings establish the relevant  facts.  She served as an officer of Aukaina from January 1, 1991  through January 31, 1993.  In this capacity, she participated in  the day-to-day operations of the company, maintained salary  records, and issued payroll checks to employees.  Although she  and her co-defendants withheld federal payroll taxes from the  employees' wages, they failed to remit any of the withholdings to  the I.R.S. from April 30, 1991 through January 31, 1993. Nonetheless, Anglin told her employees that their payroll taxes  had been properly accounted for and paid.  Having no reason to doubt her credibility, the employees believed and relied upon  these misrepresentations.  In truth, Anglin and her co-defendants  diverted the withholdings to her checking account or to the use of Aukaina.

DISCUSSION

5
Anglin argues that she did not waive her right to appeal because her plea agreement was internally inconsistent, i.e., it both waives and preserves her right toappeal.  Alternatively, she contends that we should release her from the agreement  because the government violated the terms.  We deny both claims.


6
1.  Anglin's Waiver Was "Knowing and Voluntary."


7
There is no constitutional right to appeal.  See Jones v.  Barnes, 463 U.S. 745, 751, 103 S. Ct. 3308, 3312, 77 L. Ed. 2d  987 (1983).  A prospective appellant must therefore find the  right in an applicable statute.  See Abney v. United States, 431  U.S. 651, 656, 97 S. Ct. 2034, 2038, 52 L. Ed. 2d 651 (1977).  This court regularly enforces "knowing and voluntary" waivers of appellate rights in criminal cases, provided that the waivers are  part of negotiated guilty pleas, see United States v. Michlin, 34  F.3d 896, 898 (9th Cir. 1994), and do not violate public policy,  see United States v. Baramdyka, 95 F.3d 840, 843 (9th Cir. 1996)  (cataloguing public policy exceptions, all of which are  inapplicable to this appeal).  Such waivers usefully preserve the  finality of judgments and sentences imposed pursuant to valid  plea agreements.  See Baramdyka, 95 F.3d at 843.


8
Whether a particular waiver was made "knowingly and voluntarily" is a determination we make de novo.  See id.  In so doing, we look to the circumstances surrounding the signing and  entry of the plea agreement.  See United States v. Bolinger, 940  F.2d 478, 480 (9th Cir. 1991).  Also relevant is whether the  district court informed the defendant of her appellate rights and  verified her intent to forfeit them.  See United States v.  Novarro-Botello, 912 F.2d 318, 321 (9th Cir. 1990); but see  Michlin, 34 F.3d at 898 (holding that a plea colloquy pursuant to  Federal Rule of Criminal Procedure 11 is not a prerequisite for a  valid waiver of appellate rights when a plea agreement expressly  waives the appellate rights).  The scope of a knowing and  voluntary waiver is demonstrated by the express language of the  plea agreement.  See Baramdyka, 95 F.3d at 843.


9
Anglin's plea agreement purports to make the following  waiver of her appellate rights:


10
13.  The [D]efendant is aware that she  has the right to appeal the sentence imposed  under Title 18, United States Code Section  3742(a).  The [D]efendant knowingly waives  the right to appeal, except as indicated in  subparagraph "b" below, any sentence within  the maximum provided in the statute(s) of  conviction or the manner in which that  sentence was determined on any of the grounds  set forth in Section 3742, or on any ground whatever, in exchange for the concessions  made by the prosecution in this plea agreement.


11
a.  The Defendant also waives her  right to challenge her sentence or the manner  in which it was determined in any collateral  attack, including, but not limited to, a  motion brought under Title 28, United States  Code, Section 2255, except that the  [D]efendant may make such a challenge (1) as  indicated in subparagraph "b" below, or (2)  based on a claim of ineffective assistance of  counsel.


12
b.  If the Court in imposing a  sentence departs (as that term is used in  Part K of the Sentencing Guidelines) upward  from the guideline range determined by the  Court to be applicable to the Defendant, the  Defendant retains the right to appeal the  upward departure portion of her sentence and  the manner in which that portion was  determined under Section 3742 and to  challenge that portion of her sentence in a  collateral attack.


13
Plea Agreement at 8-9 (emphasis added).  However, in the next  subparagraph the agreement contradicts itself:


14
c.  The Defendant also retains the  right to appeal under Section 3742 the  court's determination.


15
Id at 9.


16
Thus, the question is whether this contradiction preserves  Anglin's rightto bring the merits of her appeal before this  court.  Plea agreements are generally construed according to the  principles of contract law, see United States v. Johnston, 199  F.3d 1015 (9th Cir. 1999), and the government, as drafter, must  be held to an agreement's literal terms, see generally United States v. Baker, 25 F.3d 1452, 1458 (9th Cir. 1994) (noting that  the government "ordinarily must bear responsibility for any lack  of clarity" in a plea agreement).


17
However, this is not the run-of-the-mill case in which a  plea agreement incorporates ambiguous words.  See generally  United States v. De la Fuente, 8 F.3d 1333, 1337-38 (9th Cir.  1993) (describing an "ambiguous" plea agreement as one in which  the drafter's "vague words" were susceptible to two conflicting  interpretations).  Our examination of section 13 and Anglin's  plea hearing reveals a carefully negotiated waiver of appellate  rights.  After spelling out the boundaries of this waiver in the  early portions of section 13, the government simply failed to  follow its usual practice and delete the boilerplate contents of subparagraph  "c."  We agree with the government that in context the subparagraph reads like an introductory phrase without any  grounds for appeal set out or reserved.  It is clearly and  explicitly inconsistent with the well-developed waiver embodied  in the three prior paragraphs.  Its presence in the agreement was clearly a mistake.


18
During a thorough Rule 11 plea colloquy, the government  carefully summarized the plea agreement in front of Anglin and  her attorney.  See FED. R. CRIM. P. 11(c).  The summary  incorporated the waiver in section 13, but omitted the  contradictory language of subparagraph "c."  When the judge asked  if she understood these terms, Anglin responded, "Yes, Your  Honor."  Immediately thereafter, the court confirmed Anglin's  understanding by asking, "Other than that [i.e., if the sentence  were higher than what the guidelines provided or if Anglin wanted  to file a 28 U.S.C. S 2255 motion alleging ineffective assistance  of counsel] you would be waiving any right of appeal?"  Anglin replied, "Yes."  Thus, the colloquy indicates a knowing and  voluntary waiver at the time Anglin entered her plea.  See De la  Fuente, 8 F.3d at 1338 & nn. 7-8 (noting that this court  construes a plea agreement by what the defendant reasonably  understand to be plea agreement's terms when the defendant pleaded guilty).


19
Nonetheless, Anglin insists that she and the district court  were never "on the same page" because the district court  "consistently referenced" the self-contradictory plea agreement  during the colloquy.  This is clearly not so.  The district court  did not merely reference the agreement.  Rather, it stated in  thorough detail the nature and extent of the waiver.  The  colloquy was in no way self-contradictory.


20
In this circuit we place a premium on a defendant's ability  to trust a district court's statements about the right to appeal. See United States v. Buchanan, 59 F.3d 914, 917-18 (9th Cir.  1995).  Giving this kind of weight to a district court's  statements about waiver can cut both ways.  In Buchanan, we held  that the oral pronouncements of a district court advising a  defendant of his right to appeal control over written waivers of  that right.  See id.; cf. United States v. Schuman, 127 F.3d 815,  817 (9th Cir. 1997) (a district court's stated uncertainty on the  issue of waiver did not preserve the defendant's right to appeal  when the right was expressly waived in the plea agreement).  Here, the court clearly and repeatedly advised Anglin how her  plea agreement waived her appellate rights.  Anglin then clearly  and repeatedly acknowledged the waiver.  We hold without  reservation that she acted knowingly and voluntarily.  See  Novarro-Botello, 912 F.2d at 321.


21
2.  The Government Did Not Violate the Plea Agreement.


22
Alternatively, Anglin claims that the government violated the plea agreement and that she should therefore beallowed her appeal.  We apply de novo review, see Schuman, 127 F.3d at 817,  and reject her argument.


23
The government pledged in the agreement not to "seek an  upward adjustment of the sentence predicated upon the vulnerable  victims or sophistication of the offense role."  Plea Agreement  at 7.  It honored its promise.  The prosecution said at the  outset of Anglin's sentencing hearing, "[T]he government  specifically stated it would not seek a victim-related adjustment  in this situation, and so, therefore, I feel that I cannot  comment one way or the other."  Tr. of Anglin's Sentencing Hr'g  at 6.  In our view, the probation officer was the first and only  party to suggest that Anglin's sentence should include the  adjustment.


24
While the prosecution eventually did tell the court that the Aukaina employees were the "true victims" of Appellant's crime, it did not do so until after the court had already decided to  apply the vulnerable victim adjustment.  Id. at 17.  The  government clearly was attempting to spur the court toward a higher sentence within the already-calculated  range.3  Nothing  in the plea agreement restricted the government's right to argue  for the highest possible sentence, even though the range might  include a vulnerable victim adjustment.  Further, Anglin  understood that the court was free to adjust her sentence in any  lawful way.  See Plea Agreement at 9; United States v. Lewis, 979  F.2d 1372, 1375 (9th Cir. 1992) (noting that a court is not a  party to a plea agreement).


25
There is no evidence of a conspiracy between the prosecution  and the probation officer to recommend the adjustment.  We hold  that the adjustment was included because the probation officer  independently thought it warranted.  Affirming Anglin's waiver does not amount to relieving the government of its promise not to  seek the adjustment.  The adjustment was never sought; it was freely given.

CONCLUSION

26
The government's failure to remove from a plea agreement  boilerplate language that reserves a defendant's right to appeal  her conviction does not necessarily vitiate other language in the  plea agreement that clearly waives that right.  The sole test of  a waiver's validity is whether it was made knowingly and  voluntarily.  See Michlin, 34 F.3d at 898.  Here, the record  proves that Anglin's waiver is valid.  It shows that the parties  did not intend to include in the plea agreement language  reserving all of her appellate rights.


27
Anglin's sentence of 12 months and one day was within the applicable range.  By the terms of her unviolated plea agreement, excluding the inconsistent subparagraph "c", she has no ground  for a direct appeal to this court.  To hold differently would  reduce the district judge's careful colloquy to a nullity and  improperly ignore Anglin's reasonable understanding at the time  she entered her guilty plea.  The appeal is DISMISSED.



Notes:


1
 Anglin, 67, appears to suffer from a number of unfortunate medical conditions, including hypertension, anxiety disorder, osteoarthritis, diverticulosis, and a condition known as "Schatzki's Ring" which makes her susceptible to choking.  She also has cataracts in both eyes.


2
 To be clear, our decision does not prohibit Anglin from asserting an ineffective assistance of counsel claim, to whatever extent she can, in a 28 U.S.C. S 2255 habeas proceeding.  Her plea agreement simply bars the claim in this direct appeal.


3
 This attempt was unsuccessful.  The court sentenced Anglin to the minimum term possible given her total offense level of 13.